DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-20, 22-26, and 29-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Malackowski et al. (U.S. Patent Application Publication No. 2003/0093103) hereinafter referred to as Malackowski.
Regarding claim 15, Malackowski teaches a system for energizing powered surgical handpieces for rotating a cutting accessory (¶[0045]), the system comprising: 
a control console (Fig. 1, element 28, ¶[0045]) comprising: 
a first handpiece socket and a second handpiece socket, said first handpiece socket being configured to receive a handpiece cable attached to a powered surgical handpiece (Fig. 1, socket visible as cables 30 and 30a are attached to control console 28, handpieces elements 22 and 41); and 
at least one driver configured to supply an energization signal to a motor (element 26, motor) of a handpiece (element 22, handpiece, e.g.) coupled to said first handpiece socket to control a speed of rotation of the motor (¶[0003], ¶[0080], ¶[0082]); 
a powered surgical handpiece for rotating a cutting accessory attached to said powered surgical handpiece (¶[0045] element 22 is the handpiece, driving cutting accessory element 24, see also Fig. 1); 
a surgical navigation unit (element 350, ¶[0136]) configured to track a position and orientation of said powered surgical handpiece relative to a surgical site (¶[0136] tracker element 22b); 
wherein said control console is configured to transmit information including a type of said powered surgical handpiece to said surgical navigation unit (¶[0136] “the surgical navigation unit has …position of the tracker; data regarding the physical characteristics of the handpiece 22…” ; and 
wherein said surgical navigation unit determines a location of said powered surgical handpiece (¶[0136]) and a location of said cutting accessory attached to said powered surgical handpiece based on the type of said powered surgical handpiece (¶[0136] location and physical characteristics of handpiece and accessory are known from the implant chips and location of the tip and attached implant are known, see ¶[0182] the size, diameter, etc. of cutting accessory is part of this information that is known).
Regarding claim 16, Malackowski teaches the system of claim 15.
Malackowski further teaches wherein said surgical navigation unit is further configured to determine the location of said powered surgical handpiece in relation to a patient's body and the location of said cutting accessory attached to said powered surgical handpiece in relation to the patient's body (¶[0136] location and physical characteristics of handpiece and accessory are known from the implant chips and location of the tip and attached implant are known, see ¶[0182] the size, diameter, etc. of cutting accessory is part of this information that is known).
	Regarding claim 17, Malackowski teaches the system of claim 15.
Malackowski further teaches wherein said control console is configured to transmit information including a type of said cutting accessory attached to said powered surgical handpiece to said surgical navigation unit (¶[0136] location and physical characteristics of handpiece and accessory are known from the implant chips and location of the tip and attached implant are known, see ¶[0182] the size, diameter, etc. of cutting accessory is part of this information that is known).
	Regarding claim 18, Malackowski teaches the system of claim 15.
Malackowski further teaches wherein said cutting accessory comprises a radiofrequency (¶[0061] fixed-frequency at 125kHz or 13.56 MHz with modulation ¶¶[0062-0063] and claim 26 indicates that the inductive communication is radio frequency) identification device (¶[0061] cutting accessory identification chip, element 62), and wherein said control console includes a radiofrequency identification interface configured to communicate with radiofrequency identification devices such that said control console is configured to determine the type of said cutting accessory based on said radiofrequency identification interface communicating with said radiofrequency identification device of said cutting accessory (¶¶[0072-0073], ¶[0077]).
	Regarding claim 19, Malackowski teaches the system of claim 15.
Malackowski teaches further comprising a second powered surgical handpiece for rotating a second cutting accessory attached to said second powered surgical handpiece surgical (Fig. 24, ¶[0141]); 
wherein said control console is configured to transmit information including a type of said second powered surgical handpiece to said surgical navigation unit (¶[0141] data read from identification chips, ¶[0153] used in combination with the surgical navigation unit as taught about, element 350); and 
wherein said surgical navigation unit determines a location of said second powered surgical handpiece and a location of the second cutting accessory attached to said second powered surgical handpiece based on the type of said second powered surgical handpiece (Fig. 27, ¶[0136] location and physical characteristics of handpiece and accessory are known from the implant chips and location of the tip and attached implant are known, see ¶[0182] the size, diameter, etc. of cutting accessory is part of this information that is known).
Regarding claim 20, Malackowski teaches the system of claim 19.
Malackowski further teaches wherein said control console is configured to transmit information including a type of the second cutting accessory attached to said second powered surgical handpiece to said surgical navigation unit (¶[0142] reading the identification chip of the accessories, and Fig. 27, verifying accessory by the surgical navigation unit, e.g.).
Regarding claim 22, Malackowski teaches the system of claim 15.
Malackowski further teaches wherein said powered surgical handpiece comprises a light emitting device configured to emit light (¶[0129] optical linkage), and wherein said surgical navigation unit is configured to receive the light emitted by said light emitting device and determine the location of said powered surgical handpiece based on receiving the light (¶[0129] optical linkage performs the same function as the RFID or inductive identification as taught about).
Regarding claims 23-24, Malackowski teaches the system of claim 15.
Malackowski further teaches wherein said control console is further configured to: determine, based on the location of said powered surgical handpiece, that said powered surgical handpiece is approaching a location at which said cutting accessory should not be applied (¶[0137]); and control said at least one driver to supply an energization signal to decrease a speed of rotation of the motor and/or deactivate said powered surgical handpiece (¶[0076], ¶[0134]).
Regarding claim 25, Malackowski teaches the system of claim 15.
Malackowski further teaches wherein said control console is coupled to a wireless receiver configured to be in wireless communication with a wireless device such that said wireless receiver is configured to receive wireless signals transmitted by the wireless device (¶[0133] inductive coupling).
Regarding claim 26, Malackowski teaches the system of claim 25.
 wherein said control console is further configured to: determine that said wireless receiver is no longer in wireless communication with a wireless device; and deactivate said powered surgical handpiece (¶[0146] inhibiting the actuation).
Regarding claims 29-30/31-33, the claims are directed to systems comprising substantially the same subject matter as claims 15-16 and 25-26 and are rejected under substantially the same sections of Malackowski.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 27-28 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malackowski as applied to claims 15, 29, and 31 above, and further in view of Takahashi Hiroyuki (WO 2004030563 A1, U.S. PGPUB 2005/0080403 citations used as an English translation) hereinafter referred to as Takahashi.
Regarding claim 21, 27-28, and 34, Malackowski teaches the system of claim 15/33.
Malackowski further teaches said control console further comprising a footswitch socket (Fig. 1, footswitch depicted as connected to a socket) configured to receive a footswitch cable attached to a footswitch (Fig. 1 cable from footswitch to control console), wherein the system further comprises a footswitch comprising a footswitch cable received by said footswitch socket (Fig. 1, footswitch and cable) and a switch that is actuated to communicate a control signal to said control console (Fig. 1, switches are visible on footswitch).
While Malackowski depicts a connected footswitch in Fig. 1, Malackowski does not go on to describe its operation. 
Attention is brought to the Takahashi reference, which teaches a wireless footswitch and a control console, wherein said control console is configured to control said at least one driver to supply an energization signal based on the control signal (¶[0013]), 
wherein a wireless receiver of the control console receives a packet from said wireless footswitch via wireless control signal (¶¶[0054-0055]), 
wherein said control console is further configured to determine that said wireless receiver is no longer in wireless communication with a wireless device by determining that an amount of time after said wireless receiver receives a first packet and before said wireless receiver receives a second packet is greater than a predetermined amount of time (¶[0136]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the footswitch and control console of Malackowski to use the wireless control protocol of Takahashi, because it allows for failure free remote control operation (Takahashi, Abstract) which improves user experience (Takahashi ¶[0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792